Name: Council Decision (EU) 2018/1714 of 6 November 2018 on the position to be taken on behalf of the European Union within the Joint Committee established by the Framework Agreement between the European Union and its Member States, of the one part, and Australia, of the other part, as regards the adoption of the rules of procedure of the Joint Committee and the adoption of the terms of reference of its sub-committees and working groups
 Type: Decision
 Subject Matter: international affairs;  politics and public safety;  cooperation policy;  EU institutions and European civil service;  European construction;  Asia and Oceania
 Date Published: 2018-11-14

 14.11.2018 EN Official Journal of the European Union L 286/22 COUNCIL DECISION (EU) 2018/1714 of 6 November 2018 on the position to be taken on behalf of the European Union within the Joint Committee established by the Framework Agreement between the European Union and its Member States, of the one part, and Australia, of the other part, as regards the adoption of the rules of procedure of the Joint Committee and the adoption of the terms of reference of its sub-committees and working groups THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 212(1), in conjunction with Article 218(9), thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Framework Agreement between the European Union and its Member States, of the one part, and Australia, of the other part (1) (the Agreement) was signed in Manila on 7 August 2017 and it has been provisionally applied in part as of 4 October 2018. (2) Article 56(1) of the Agreement establishes a Joint Committee, whose tasks include inter alia promoting the effective implementation of the Agreement. (3) Article 56(4) of the Agreement provides that the Joint Committee is to adopt its rules of procedure and that it may set up sub-committees and working groups to deal with specific issues. (4) The rules of procedure of the Joint Committee and the terms of reference of its sub-committees and working groups should be adopted as soon as possible, in order to ensure the effective implementation of the Agreement. (5) The position of the Union within the Joint Committee as regards the adoption of the rules of procedure of the Joint Committee and the adoption of the terms of reference of its sub-committees and working groups should therefore be based on the attached draft Decisions of the Joint Committee, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf in the first meeting of the Joint Committee established pursuant to Article 56 of the Framework Agreement between the European Union and its Member States, of the one part, and Australia, of the other part, as regards the adoption of the rules of procedure of the Joint Committee and the adoption of the terms of reference of its sub-committees and working groups shall be based on the draft Decisions of the Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 6 November 2018. For the Council The President H. LÃ GER (1) OJ L 237, 15.9.2017, p. 7. DRAFT DECISION No ¦/2018 OF THE EU-AUSTRALIA JOINT COMMITTEE of ¦ regarding the adoption of the rules of procedure of the Joint Committee THE EU-AUSTRALIA JOINT COMMITTEE, Having regard to the Framework Agreement between the European Union and its Member States, of the one part, and Australia, of the other part (1) (the Agreement), and in particular Article 56 thereof, Whereas: (1) Parts of the Agreement have been provisionally applied as of 4 October 2018. (2) In accordance with Article 56(1) of the Agreement, a Joint Committee consisting of representatives of the Parties is established. (3) In accordance with Article 56(4) of the Agreement, the Joint Committee is to adopt its rules of procedure, HAS ADOPTED THIS DECISION: Article 1 The rules of procedure of the Joint Committee, as set out in the Annex to this Decision, are hereby adopted. Article 2 This decision will enter into effect on the date of its adoption. Signed at ¦, For the EU-Australia Joint Committee The Co-Chairs (1) OJ L 237, 15.9.2017, p. 7. ANNEX RULES OF PROCEDURE OF THE JOINT COMMITTEE Article 1 Tasks and composition 1. The Joint Committee will perform the tasks provided for in Article 56 of the Agreement. 2. The Joint Committee will be composed of representatives of the Parties at the appropriate level. Article 2 Chair The Joint Committee will be co-chaired by the Parties. Article 3 Meetings 1. The Joint Committee will meet once a year, unless otherwise decided by the Parties. The meetings will be convened by the co-chairs and held alternately in Brussels and Canberra, on a date fixed by mutual decision. Extraordinary meetings of the Joint Committee may be held at the request of either Party, if the Parties so mutually decide. 2. The Joint Committee will normally meet at the level of senior official but may meet at ministerial level. Article 4 Publicity Unless the Parties decide otherwise, meetings of the Joint Committee will not be public. Article 5 Participants of the meetings 1. Before each meeting, the co-chairs will be informed, through the secretaries, of the intended composition of their Party's delegation. 2. Where appropriate and with the approval of the Parties, experts or representatives of other bodies may be invited to attend Joint Committee meetings as observers or in order to provide information on a particular subject. Article 6 Secretaries A representative of the European External Action Service and a representative of the Department of Foreign Affairs and Trade of Australia will act jointly as secretaries of the Joint Committee. All communications to and from the co-chairs will be forwarded to the secretaries. Article 7 Agendas for meetings 1. The co-chairs will draw up a provisional agenda for each meeting. It will be forwarded, together with the relevant documents, to the other Party no later than 15 days before the meeting. 2. The provisional agenda will include items submitted to the co-chairs no later than 21 days before the meeting. 3. The final agenda will be adopted by the Joint Committee at the beginning of each meeting. Items other than those on the provisional agenda may be placed on the agenda if the Parties so mutually decide. 4. With the approval of the Parties, the co-chairs may shorten the time-limits referred to in Article 7(1) and (2), where required. Article 8 Minutes 1. The secretaries will jointly produce draft minutes of each meeting, within 30 calendar days of the end of the meeting. The draft minutes will be based on a summary by the co-chairs of the conclusions reached by the Joint Committee. 2. The draft minutes will be approved by the Parties within 45 calendar days of the end of the meeting or by any other date jointly approved by the Parties. Once there is mutual consent on the draft minutes, two original copies will be signed by the co-chairs and the secretaries. Each Party will receive one original copy. Article 9 Decisions and recommendations 1. The Joint Committee may adopt its decisions or recommendations by consensus of the Parties, in accordance with Article 6(4) of the Agreement. 2. The Joint Committee may decide to adopt decisions or recommendations by means of a written procedure. In such cases, the Parties will mutually decide upon a time-limit for the duration of the procedure. If at the expiry of that time-limit, no Party has expressed opposition to the proposed decision or recommendation, the co-chairs will declare the decision or recommendation to have been adopted by mutual consent. 3. Decisions and recommendations of the Joint Committe will be entitled Decision or Recommendation, followed by a serial number, the date of their adoption and a description of the subject matter. Each decision will state the date of its entry into force. 4. Decisions and recommendations adopted by the Joint Committee will be drawn up in duplicate and signed by the co-chairs. 5. Each Party may decide to publish the Joint Committee's decisions and recommendations in its respective official publication. Article 10 Correspondence 1. Correspondence addressed to the Joint Committee will be directed to the secretary of the Party to which the author belongs, who will in turn inform the other secretary. 2. The secretaries will ensure that correspondence addressed to the Joint Committee is forwarded to the co-chairs and circulated, where appropriate, in accordance with Article 11. 3. Correspondence from the co-chairs will be sent to the Parties by the secretaries and circulated, where appropriate, in accordance with Article 11. 4. Correspondence to and from the co-chairs may be by any written means, including by electronic mail. Article 11 Documents Where the deliberations of the Joint Committee are based on documents, those documents will be numbered and circulated by the secretaries to the participants of the meetings. Article 12 Expenses 1. Each Party will meet any expenses it incurs as a result of participating in the meetings of the Joint Committee with regard to staff, travel, and subsistence expenditure, as well as postal and telecommunications expenditure. 2. Expenditure in connection with the organisation of meetings and the reproduction of documents will be borne by the Party hosting the meeting. Article 13 Amendments to the rules of procedure The Parties may mutually decide to amend the rules of procedure, in accordance with Article 9. Article 14 Sub-committees and working groups 1. The Joint Committee may decide to set up sub-committees and working groups to assist it in carrying out its tasks. 2. The Joint Committee may decide to change the area of responsibility of a sub-committee or a working group or to abolish any sub-committee or working group that it has established. DRAFT DECISION No ¦/2018 OF THE EU-AUSTRALIA JOINT COMMITTEE of ¦ regarding the adoption of the terms of reference of its sub-committees and working groups THE EU-AUSTRALIA JOINT COMMITTEE, Having regard to the Framework Agreement between the European Union and its Member States, of the one part, and Australia, of the other part (1) (the Agreement), and in particular Article 56 thereof, and to Article 14 of the rules of procedure of the Joint Committee, Whereas Article 14(1) of the rules of procedure of the Joint Committee provides that the Joint Committee may set up sub-committees and working groups to assist it in the performance of its tasks, HAS ADOPTED THIS DECISION: Article 1 The terms of reference of the sub-committees and working groups of the Joint Committee, as set out in the Annex to this Decision, are hereby adopted. Article 2 This decision will enter into effect on the date of its adoption. Signed at ¦, For the EU-Australia Joint Committee The Co-Chairs (1) OJ L 237, 15.9.2017, p. 7. ANNEX TERMS OF REFERENCE OF THE SUB-COMMITTEES AND WORKING GROUPS OF THE JOINT COMMITTEE Article 1 The sub-committees and working groups may discuss the implementation of the Agreement in their areas of responsibility. They may also discuss subjects or specific projects relating to the relevant area of bilateral cooperation. Article 2 1. The sub-committees and working groups will work under the authority of the Joint Committee. They will report and transmit their minutes and conclusions to the co-chairs within 30 calendar days of the end of each meeting. 2. The sub-committees and working groups will not have decision-making power, but they may submit recommendations to the Joint Committee. Article 3 1. The sub-committees and working groups will be composed of representatives of the Parties. 2. The sub-committees and working groups may invite experts to their meetings and may hear them regarding specific points on the agenda. Article 4 The sub-committees and working groups will be co-chaired by the Parties. Article 5 A representative of each Party will jointly act as secretaries of each sub-committee and working group. Article 6 1. The sub-committees and working groups will meet whenever circumstances so require, on the basis of a written request from either Party. Each meeting will be held at a place and on a date mutually decided by the Parties. 2. Where one Party requests a meeting of a sub-committee or a working group, the secretary of the other Party will reply within 15 working days of receipt of that request. In cases of particular urgency, meetings of the sub-committees and working groups may be convened at shorter notice, subject to the mutual consent of the Parties. 3. Meetings of the sub-committees and working groups will be jointly convened by the two secretaries. Article 7 1. Either Party may request the co-chairs to put an item on the agenda for a meeting. Such requests will be submitted to the secretaries at least 15 working days, and any supporting documentation at least 10 working days, before the meeting. 2. The secretaries will communicate the provisional agenda to the Parties not later than five working days before the meeting. In exceptional circumstances, the Parties may mutually decide to add items to the agenda at short notice. Article 8 The secretaries will jointly produce draft minutes of each meeting. Article 9 Unless the Parties decide otherwise, meetings of the sub-committees and working groups will not be public.